DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3, 10, 11, 15" and “11, 15, 16 " have both been used to designate same element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin [WO 2013/087790].

Regarding claim 1-12:  Martin discloses a robot unit (fig 1) for a technical apparatus, the robot unit comprising: a base (2) connecting the robot unit (the robot palm) to the technical apparatus;
a first member (12), which is pivot-mounted on the base; and a second member (plurality of members 12), which is pivot-mounted on the base (see fig 1) or the first member, wherein the first member (12) and the second member (12) are each movable in one direction  relative to a degree of freedom by means of a separate actuator (44) the first member (12) and the second member (12) are only movable together counter to the direction relative to the degree of freedom by a single counter actuator device (36, see fig 3).
wherein the actuators (24, 36, 44) are configured to move the first member (12) and the second member (12) in the same degree of freedom respectively in the same direction.
a further member; wherein (the tumbs 12, see fig 1), all members (3) are movable only in common by the counter actuator device (6).
wherein the actuators (26, 36, 44) are configured to move the members (12) in such a way that a first bending angle between the first member (12) and the base (palm) and a second bending angle between the second member (12) and the first member or the base are both decreased (see fig 1).
each member (12) comprises a respective actuator (11, see fig 1), and for each of the degrees of freedom only a single counter actuator device is present for the respective common movement of all the members.
the robot unit multiple fingers (14), each arranged on the base; and each of the fingers (14) comprises multiple members (12), with a first member (12) and a second member (12) forming identical finger parts of different fingers (14, see fig 1).

the counter actuator device (36, 24) comprises an arrangement of two coupled counter actuators (see fig 3).
the actuator (44) and the counter actuator device (24, 36) are connected by respective connection elements to the first member and the second member .
the respective connection elements comprise a cable pull (35).
each connection element (22) comprises a respective elastic element (38).
the actuators (11) and the counter actuator device (24, 36) are configured to move the members with a drive force transmitted by the respective connection elements.

    PNG
    media_image1.png
    759
    519
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658